Citation Nr: 1529283	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  08-12 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to her service connected disabilities.

2.  Entitlement to service connection for a back disorder, to include as secondary to her service connected disabilities.

3.  Entitlement to service connection for a neck disorder, to include as secondary to her service connected disabilities.

4.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to her service connected disabilities.

5.  Entitlement to a disability rating in excess of 10 percent for plantar heel calluses of both feet.

6.  Entitlement to a disability rating in excess of 10 percent for left knee synovitis with retropatellar syndrome.

7.  Entitlement to a disability rating in excess of 10 percent for left knee meniscectomy residuals.

8.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1989 to January 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In an August 2014 decision, the Board denied all of the Veteran's claims but for the claim regarding a disability rating in excess of 10 percent for plantar heel calluses of both feet, which was remanded to the RO for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In May 2015, the Court partially vacated the Board decision (leaving undisturbed the issue of service connection for rhinitis which was granted and the issue of an increased rating for plantar heel calluses of both feet which was granted) and returned the claim to the Board for action consistent with a June 2015 Joint Motion for Partial Remand (JMR).

The claim regarding a disability rating in excess of 10 percent for plantar heel calluses of both feet has since been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a right knee disorder, a back disorder, a neck disorder, and a bilateral shoulder disorder, all to include as secondary to or aggravated by her service connected disabilities.  See JMR, page 1.  The Veteran also alleges she is entitled to increased disability ratings for her left knee disabilities and TDIU.  Id.  

Regarding the Veteran's service connection claims, in the JMR, the parties agreed that the VA failed to obtain all relevant outstanding records, noting that her service records from her time in the National Guard from February 1993 to March 1997 are not contained in the claims file.  It was also noted that the Veteran participated in vocational rehabilitation through the VA, and it was indicated that these should be obtained.  The JMR also noted that Social Security Administration records indicate that the Veteran was also treated by two other physicians, Dr. Raul Marco-Borrul and Rafael Sein-Siaca, whose medical records were not contained in the claims file.  The records of Dr. Arturo Carrion de Jesus were also identified as needing to be sought.  Therefore, all of these outstanding records need to be obtained.

In the JMR, the parties also agreed that the VA failed to provide adequate VA examinations as the examiners did not have the opportunity to review the Veteran's entire medical record.  In addition, the examiners did not consider all of the Veteran's service connected disabilities regarding aggravation of the Veteran's right knee, back, and neck disorders.  Finally, regarding the Veteran's service connection claim for the right knee, the examiner did not consider a right knee injury that occurred while she was in active service.

The service treatment records (STRs) show that in October 1992 the Veteran fell, which resulted in a right knee abrasion measuring 1.5 inches.  The STRs do not show further complaints, treatment or diagnoses related to a right knee disorder.  The Veteran was discharged from service in January 1993.  At her separation physical, the Veteran denied any lower extremity trouble, but she indicated she had knee symptoms.  

Therefore, the Veteran should be afforded new VA examinations for these claims consisetent with the JMR.

Regarding the Veteran's claim for an increased disability rating for plantar calluses of both feet, it is unclear whether the requested development will produce records that are relevant to the adjudication of this issue.  As such, it is remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service records for her service in the National Guard from February 1993 to March 1997.

2.  Obtain VA vocational rehabilitation records.

3.  Obtain all treatment records from Dr. Arturo Carrion de Jesus, Dr. Raul Marco-Borrul, and Rafael Sein-Siaca.

4.  After all outstanding medical records have been obtained, or found to be unavailable, schedule the Veteran for a VA examination to assess the etiology of her right knee disorder, back disorder, neck disorder, and bilateral shoulder disorder.




The examiner is asked to answer the following questions:

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's right knee disorder, back disorder, neck disorder, and/or bilateral shoulder disorder either began during or was otherwise caused by the Veteran's military service.  Why or why not?  In so doing, the examiner should review and address the relevance if any of the Veteran's October 1992 in-service injury to her right knee.

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's right knee disorder, back disorder, neck disorder, and/or bilateral shoulder disorder were caused by the Veteran's service-connected disabilities.  Why or why not? 

c)  Is it at least as likely as not (50 percent or greater) that the Veteran's right knee disorder, back disorder, neck disorder, and/or bilateral shoulder disorder were aggravated by (i.e. permanently made worse) the Veteran's service connected disabilities.  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  In addition, if aggravation is found, the examiner should opine on the effects on the Veteran's ability to work.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

5.  Then, schedule the Veteran for VA examinations to determine the current nature and severity of her  left knee disability.  The examiner should describe the nature and severity of all manifestations of the Veteran's left knee disabilities, including the effects on the Veteran's ability to work.

6.  Finally, readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


